DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment/Claim Status
Claims 1-15 and 17-20 are currently pending. Claims 1, 4, 15 and 20 have been amended. Claim 16 is now cancelled. No new claims have been added.
Specification
The new title submitted on 8/25/2021 is acknowledged and accepted.
Claim Status
Claims 1-15 and 17-20 are currently pending. Claims 1, 4, 15 and 20 have been amended. Claim 16 is now canceled. No new claims have been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 2016/0240589 A1-prior art of record).
Re claim 1, Jeong discloses in FIG. 7 (with references to FIGS. 3-6) a display apparatus comprising:
a substrate comprising a display area (of pixels PAr/PAg/PAb; ¶ [0094]) and a non-display area (region beyond PAr/PAg/PAb not shown);
a display layer (130 of OLEDs; ¶ [0054]) comprising a first display element (red pixel PAr; ¶ [0094]), a second display element (green pixel PAg; ¶ [0094]), and a third display element (blue pixel PAb; ¶ [0094]) arranged in the display area (of pixels PAr/PAg/PAb); and
a thin-film encapsulation layer (laminate 152a/152b/153c/154; ¶ [0093]) arranged to cover (overlay) the display layer (130) and comprising at least one organic encapsulation layer (laminate 152a/152c; ¶ [0084]; [0091] and [0093]) and at least one inorganic encapsulation layer (laminate 152b/154; ¶ [0067]; [0085] and [0093]), wherein the at least one organic encapsulation layer (152a/152c) and the at least one inorganic encapsulation layer (152b/154) are alternately stacked (organic/inorganic/organic/inorganic),
wherein a refractive Index (1.8-3.0; ¶ [0066]; [0085] and [0088]) of the at least one inorganic encapsulation layer (152b/154) is greater (higher) than a refractive index (1.2-1.8; ¶ [0082] and [0093]) of the at least one organic encapsulation layer (152a/152c),
r/PAg boundary) of the at least one inorganic encapsulation layer (152b/154) corresponding to (left side of PAr/PAg boundary; see inserted figure below) the first display element (PAr) is different from (thicker than; ¶ [0087] and [0094]) a thickness (vertical extension of 154) of a second portion (over 180 at PAr/PAg boundary) of the at least one inorganic encapsulation layer (152b/154) corresponding to (right side of PAr/PAg boundary; see inserted figure below) the second display element (PAg), and a thickness (vertical extension of 154) of a third portion (over 180 at PAg/PAb boundary) of the at least one inorganic encapsulation layer (152b/154) corresponding to (at PAg/PAb boundary) the third display element (PAb) is different from each of the thickness (vertical extension of 154) of the first portion (over 180 at PAr/PAg boundary) of the at least one inorganic encapsulation layer (152b/154) and the thickness (vertical extension of 154) of the second portion (over 180 at PAr/PAg boundary) of the at least one inorganic 
encapsulation layer (152b/154).

For the record, the examiner’s interpretation of the expression “corresponding to” is taken to mean the lateral regions immediately adjacent the left and right sides of each display element (PAr/PAg/PAb), as opposed to the regions vertically above each display element (PAr/PAg/PAb). See inserted figure below.  


    PNG
    media_image1.png
    1009
    1245
    media_image1.png
    Greyscale

The inserted figure (modified FIG. 7 of Jeong) depicts regions A12 and A23 corresponding to the each of the display elements (PAr/PAg/PAb). Immediately adjacent the left side of the dotted line A12, the thickness of the at least one inorganic encapsulation layer (152b/154) corresponds to the first thickness of the first display element (PAr); immediately adjacent the right side of the dotted line A12, the thickness of the at least one inorganic encapsulation layer (152b/154) corresponds to the second thickness of the second display element (PAg); and the thickness of the at least one inorganic encapsulation layer (152b/154) at the dotted line A23 corresponds to the third thickness of the third display element (PAb).
As can be seen from the inserted figure, the thickness of portion 154 of the at least one inorganic encapsulation layer (152b/154) slopes at dotted line A12, where the first thickness on the left side of A12 is different from the second thickness of portion 154 on the right side of A12; and the third thickness of portion 154 of the at least one inorganic encapsulation layer (152b/154) decreases downward toward the dotted line A23, where the third thickness is different from each of the first thickness on the left side of A12 and from the second thickness on the right side of A12.

Re claim 2, Jeong discloses the display apparatus of claim 1, wherein the at least one inorganic encapsulation layer (152b/154) of the thin-film encapsulation layer (152a/152b/152c/154) comprises a first inorganic encapsulation layer (152b; ¶ [0067] and [0085]), and a second inorganic encapsulation layer (154; ¶ [0067]; [0069] and [0085]), and the at least one organic encapsulation layer (152a/152c) of the thin-film encapsulation layer (152a/152b/152c/154) comprises an organic encapsulation 
layer (152c; ¶ [0084] and [0093]), wherein the first inorganic encapsulation layer (152b), the organic encapsulation layer (152c) and the second inorganic encapsulation layer (154) are stacked (vertically), a first thickness (vertical extension of 154 at left side PAr/PAg boundary) of the second inorganic encapsulation layer corresponding to the first display element (PAr) is different (thicker; ¶ [0087] and [0094]) from a second r/PAg boundary) of the second inorganic encapsulation layer (154) corresponding to the second display element (PAg).

Re claim 3, Jeong discloses the display apparatus of claim 2, wherein the first display element (PAr) emits red light (¶ [0094]) and the second display element (PAg) emits green light (¶ [0094]), and the first thickness (extension of 154 over 130r) is greater (thicker; [0087]) than the second thickness (extension of 154 over 130g).

Re claim 4, Jeong discloses the display apparatus of claim 2, wherein a third thickness (extension of 154 at PAg/PAb boundary) of the second inorganic encapsulation layer (154) corresponding to (at PAg/PAb boundary) the third display element (PAb) is different from (less than) the first thickness (extension of 154 at left side PAr/PAg boundary) and the second thickness (extension of 154 at right side PAr/PAg boundary).

Re claim 13, Jeong discloses the display apparatus of claim 1, wherein the refractive index of the at least one organic encapsulation layer (152c) is about 1.45 to about 1.55 (1.2-1.8; ¶ [0082] and [0093]).

Re claim 14, Jeong discloses the display apparatus of claim 1, further comprising a planarization film (160; ¶ [0070]) disposed on the thin-film encapsulation layer (152a/152b/152c/154).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong.
Re claim 5, Jeong discloses the display apparatus of claim 4, wherein the first display element (PAr) emits red light (¶ [0094]), the first thickness (152b at left side PAr/PAg boundary) is greater than the second thickness (152b at right side PAr/PAg r/PAg boundary) is greater than the third thickness (at right side PAg/PAb boundary). 

But, Jeong fails to explicitly disclose the second display element (PAg) emits blue light, and the third display element (PAb) emits green light.
However, since Jeong discloses different first, second and third thicknesses for the at least one inorganic encapsulation layer corresponding to the red, green and blue display elements, it, therefore, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Jeong’s FIG. 7 to designate the second display element (PAg) to emit blue light, and the third display element (PAb) to emit green light, where the combination of the red/green/blue display elements are used to create white light, where the different first, second and third thicknesses for the at least one inorganic encapsulation layer results in light extraction efficiency of the display (Jeong; ¶ [0076]). 

Claims 6-12; 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of KIM et al (US 2019/0205593 A1-prior art of record, hereafter Kim).
Re claim 6, Jeong discloses the display apparatus of claim 1, wherein the at least one inorganic encapsulation layer (154) is connected to the at least one (in)organic film (152c), and a first total thickness (5-80 nm and 10-30 nm; ¶ [0087] and [0094]) of the first portion (over 130r) of the at least one inorganic encapsulation layer (154) and the at least one (in)organic film (152c/154), each of which correspond to the first display r), is different from (greater than) a second total thickness (5-80 nm and 10-30 nm; ¶ [0087] and [0094]) of the second portion (over 130g) of the at least one inorganic encapsulation layer (154) and the at least one (in)organic film (152c/154), each of which correspond to the second display element (PAg).

But, Jeong fails to disclose further comprising an input sensing unit arranged on the thin-film encapsulation layer (152/154) and comprising a sensing electrode and at least one inorganic film (154).
However,
Kim discloses in FIG. 42 a display apparatus comprising: an input sensing unit (220; ¶ [0427]) arranged on a thin-film encapsulation layer (128/130/132; ¶ [0427]) and comprising a sensing electrode (222; ¶ [0427]) and at an at least one inorganic film (132; ¶ [0429]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jeong to include an input sensing unit arranged on the thin-film encapsulation layer (152/154) and comprising a sensing electrode and at the at least one inorganic film (154) to add the capability of fingerprint recognition (Kim; Abstract and ¶ [0427]).
Re claim 7, Jeong discloses the display apparatus of claim 6, wherein the at least one inorganic encapsulation layer (152b/154) of the thin-film encapsulation layer (152a/152b/152c/154) comprises a first inorganic encapsulation layer (152b; ¶ [0067] and [0085]), and a second inorganic encapsulation layer (154; ¶ [0067] and [0088]), and the at least one organic encapsulation layer (152c) of the thin-film encapsulation layer 

Re claim 8, Jeong and Kim discloses the display apparatus of claim 7, wherein the sensing electrode (222 of Kim) is disposed between the first display element (PXL of Kim in FIG. 3; ¶ [0062]) and the second display element (PXL of Kim in FIG. 3; ¶ [0062]) as part of the formation of the finger print sensor discussed for claim 6.

Re claim 9, Jeong and Kim discloses the display apparatus of claim 7, wherein the input sensing unit (220) further comprises an organic insulating layer (224 of Kim; ¶ [0427]) disposed on the sensing electrode (222) as part of the formation of the fingerprint sensor discussed for claim 6.

Re claim 10, Jeong discloses the display apparatus of claim 2, a refractive index of the first inorganic encapsulation layer (152b) is about 1.55 to about 1.85 (1.8-3.0; ¶ [0066]; [0085] and [0088]), and at least one of a thickness (10-30 nm; ¶ [0094]) of the first inorganic encapsulation layer (152b), the first thickness (5-80 nm for 154 over 130r; ¶ [0087]) of the second inorganic encapsulation layer (154), or the second thickness (5-
 
But, Jeong fails to disclose wherein a thickness of the organic encapsulation layer is about 3 µm to about 15 µm.
However, Kim discloses the organic encapsulation layer is about 3 µm to about 15 µm (3-10 µm; ¶ [0158]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jeong to include the 3 µm to about 15 µm organic encapsulation layer of Kim in order to specifically transmit ultrasonic waves for the fingerprint sensor (Kim; ¶ [0158] and [0427]).

Re claims 11 and 12, Jeong and Kim discloses the display apparatus of claim 10, wherein the first thickness of the second inorganic encapsulation layer (132 of Kim) is about 0.7 µm (0.1-1.5 µm; ¶ [0125]), and the second thickness of the second inorganic encapsulation layer (132) is about 0.8 µm (0.1-1.5 µm; ¶ [0125]); and wherein the first inorganic encapsulation layer (128 of Kim) comprises at least one of silicon oxide, silicon nitride, or silicon oxynitride (¶ [0123]) as part of the formation of the fingerprint sensor discussed for claim 6.

Re claim 15, Jeong discloses in FIG. 7 (with references to FIGS. 3-6) a display apparatus comprising:
r/PAg/PAb; ¶ [0094]) and a non-display area (region beyond PAr/PAg/PAb not shown);
a display layer (130 of OLEDs; ¶ [0054]) comprising a first display element (red pixel PAr; ¶ [0094]), a second display element (blue pixel PAb; ¶ [0094]), and a third display element (blue pixel PAb; ¶ [0094]) arranged in the display area (of pixels PAr/PAg/PAb); and
a thin-film encapsulation layer (laminate 152a/152b/153c/154; ¶ [0093]) arranged to cover (overlay) the display layer (130) and comprising a first inorganic encapsulation layer (152b; ¶ [0067]; [0085] and [0093]), an organic encapsulation layer (152c; ¶ [0084]; [0091] and [0093]), and a second inorganic encapsulation layer (154; ¶ [0067]; [0085] and [0093]),
wherein a refractive index (1.2-1.8; ¶ [0082] and [0093]) of the organic encapsulation layer (152c) is less than refractive indices (1.8-3.0; ¶ [0066]; [0085] and [0088]) of the first inorganic encapsulation layer (152b) and the second inorganic encapsulation layer (154),
the refractive index of the first inorganic encapsulation layer (152b) is about 1.55 to about 1.85 (1.8-3.0; ¶ [0066]; [0085] and [0088]),
a first thickness (vertical extension of 154) of a first portion (154 left of PAr/PAg boundary; see inserted figure above) of the second inorganic encapsulation layer (154) corresponding to the first display element (PAr) is different from (thicker than; ¶ [0087] and [0094]) a second thickness (vertical extension of 154) of a second portion (154 right of PAr/PAg boundary; see inserted figure above) of the second inorganic encapsulation layer (154) corresponding to the second display element (PAg), and 
g/PAb boundary; see inserted figure above) of the second inorganic encapsulation layer (154) corresponding to the third display element (PAb) is different from (less than) each of the first thickness (154 left of PAr/PAg boundary; see inserted figure above) and the second thickness (154 right of PAr/PAg boundary; see inserted figure above).

For the record, the examiner’s interpretation of the expression “corresponding to” is taken to mean the lateral regions immediately adjacent the left and right sides of each display element (PAr/PAg/PAb), as opposed to the regions vertically above each display element (PAr/PAg/PAb). See inserted figure above. 

The inserted figure (modified FIG. 7 of Jeong) depicts regions A12 and A23 corresponding to the each of the display elements (PAr/PAg/PAb). Immediately adjacent the left side of the dotted line A12, the thickness of the second inorganic encapsulation layer (154) corresponds to the first thickness of the first display element (PAr); immediately adjacent the right side of the dotted line A12, the thickness of the second inorganic encapsulation layer (154) corresponds to the second thickness of the second display element (PAg); and the thickness of the second inorganic encapsulation layer (152b/154) at the dotted line A23 corresponds to the third thickness of the third display element (PAb).
As can be seen from the inserted figure, the thickness of portion 154 of the second inorganic encapsulation layer (154) slopes at dotted line A12, where the first thickness on the left side of A12 is different from the second thickness of portion 154 on the right side of A12; and the third thickness of portion 154 of the second inorganic encapsulation layer (154) decreases downward toward the dotted line A23, where the third thickness is different from each of the first thickness on the left side of A12 and from the second thickness on the right side of A12.

Jeong fails to disclose a thickness of the organic encapsulation layer is about 3 µm to about 15 µm.
Kim discloses in FIG. 42 a display apparatus comprising: an organic 
encapsulation layer is about 3 µm to about 15 µm (3-10 µm; ¶ [0158]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jeong to include the 3 µm to about 15 µm organic encapsulation layer of Kim in order to specifically transmit ultrasonic waves for a fingerprint sensor (Kim; ¶ [0158] and [0427]).

Re claim 17, Jeong discloses the display apparatus of claim 15, further comprising an input sensing unit comprising an inorganic film and a sensing electrode disposed on the thin-film encapsulation layer (152/154), wherein a first total thickness of the first portion (154 left of PAr/PAg boundary) of the second inorganic encapsulation layer (154) and the (in)organic film (152c), each of which correspond to the first display element (PAr), is different from (greater than) a second total thickness of the second portion (154 right of PAr/PAg boundary) of the second inorganic encapsulation g; see claim 6).
Re claim 18, Jeong discloses the display apparatus of claim 15, further comprising a planarization film (160; ¶ [0070]) disposed on the thin-film encapsulation layer.

Re claim 19, Jeong discloses the display apparatus of claim 15, wherein at least one of a thickness of the first inorganic encapsulation layer (152b), the first thickness of the first portion (154 left of PAr/PAg boundary) of the second inorganic encapsulation layer (154), or the second thickness of the second portion (154 right of PAr/PAg boundary) of the second inorganic encapsulation layer (154) is less than the thickness of the organic encapsulation layer (152c; see claim 7).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2016/0240589 A1-prior art of record) in view of Choi et al (US 2014/0061597 A1, hereafter Choi) and KIM et al (US 2019/0205593 A1-prior art of record, hereafter Kim).
Re claim 20, Jeong discloses in FIG. 7 (with references to FIGS. 3-6) a display apparatus comprising:
a substrate comprising a display area (of pixels PAr/PAg/PAb; ¶ [0094]);
a display layer (130 of OLEDs; ¶ [0054]) comprising display elements (red pixel PAr/green pixel PAg; ¶ [0094]) arranged on the display area (of pixels PAr/PAg/PAb), r/PAg/PAb) include a first display element (pixel PAr) and a second display clement (pixel PAg or PAb); and
a thin-film encapsulation layer (laminate 152a/152b/153c/154; ¶ [0093]) disposed on the display layer (130) and comprising a first inorganic encapsulation layer (152b; ¶ [0067]; [0085] and [0093]), an organic encapsulation layer (152c; ¶ [0084]; [0091] and [0093]), and a second inorganic encapsulation layer (154; ¶ [0067]; [0085] and [0093]),
wherein a refractive index (1.2-1.8; ¶ [0082] and [0093]) of the organic encapsulation layer (152c) is less than refractive indices (1.8-3.0; ¶ [0066]; [0085] and [0088]) of the first inorganic encapsulation layer (152b) and the second inorganic encapsulation layer (154),
the refractive index of the first inorganic encapsulation layer (152b) is about 1.55 to about 1.85 (1.8-3.0; ¶ [0066]; [0085] and [0088]), and
a thickness (10-30 nm; ¶ [0094]) of the first inorganic encapsulation layer (152b) and a thickness (5-80 nm; ¶ [0087]) of the second inorganic encapsulation layer (154) are less than the thickness (10-30 nm; ¶ [0094]) of the organic encapsulation layer (152c).
A.	Jeong fails to disclose an input sensing unit comprising a first insulating layer disposed on an upper surface of the thin-film encapsulation layer and a first conductive layer disposed between the first insulating layer and the thin-film encapsulation layer, wherein a thickness of a first portion of the first insulating layer overlapping the first display element is different from a thickness of a second portion of the first insulating laver overlapping the second display element; and a thickness of the organic encapsulation layer is about 3 µm to about 15 µm.

However,
Choi discloses in FIGS 3 and 5 a display apparatus comprising: an input sensing unit (230; ¶ [0037]) comprising a first insulating layer (232; ¶ [0064]) disposed on an upper surface (top plane in FIG. 3) of a thin-film encapsulation layer (160; ¶ [0050]) and a first conductive layer (2331; ¶ [0062]) disposed between the first insulating layer (232) and the thin-film encapsulation layer (160), wherein a thickness (height) of a first portion (extreme right side) of the first insulating layer (232) overlapping (covering) a first display element (red pixel corresponding to R 241; ¶ [0066]) is different from (greater than) a thickness (height) of a second portion (center) of the first insulating layer (232) overlapping (covering) a second display element (green pixel corresponding to G 241; ¶ [0066]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jeong to include the first insulating layer disposed on an upper surface of the thin-film encapsulation layer of Choi, wherein a first conductive layer disposed between the first insulating layer and the thin-film encapsulation layer, wherein a thickness of a first portion of the first insulating layer overlapping the first display element is different from a thickness of a second portion of the first insulating laver overlapping the second display element, in order to meet an increasing demand for an organic light emitting display comprising a touchscreen in which a site touched by the hand or separate input element is sensed and information is transferred in response thereto, where the touchscreen is typically applied to the outer surface of the display (Choi; ¶ [0009]).

B.	Jeong and Choi fails to disclose a thickness of the organic encapsulation layer is about 3 µm to about 15 µm.
However,
Kim discloses in FIG. 42 a display apparatus comprising: an organic 
encapsulation layer is about 3 µm to about 15 µm (3-10 µm; ¶ [0158]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jeong and Choi to include the 3 µm to about 15 µm organic encapsulation layer of Kim in order to specifically transmit ultrasonic waves for a fingerprint sensor (Kim; ¶ [0158] and [0427]).

Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive for the following reasons:
A.	For claim 1, the applicant argues that the prior art of record to Jeong fails to disclose the limitations of a thickness of a third portion of the at least one inorganic encapsulation layer corresponding to the third display element is different from each of the thickness of the first portion of the at least one inorganic encapsulation layer and the thickness of the second portion of the at least one inorganic encapsulation layer since a portion of the at least one inorganic encapsulation layer is not “disposed in” the third display element region.
However, the examiner, respectfully disagrees since the limitation of the at least one inorganic encapsulation layer being “disposed in” the third display element region disposed in” the third display element region) is/are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Further, the examiner’s interpretation of the expression “corresponding to” is taken to mean the lateral regions immediately adjacent the left and right sides of each display element, as opposed to being “disposed in” the regions vertically above each display element (See inserted figure above).
Consistent with this interpretation, Jeong discloses a thickness (vertical extension of 154) of a third portion (over 180 at PAg/PAb boundary) of the at least one inorganic encapsulation layer (152b/154) corresponding to (at PAg/PAb boundary) the third display element (PAb) is different from each of the thickness (vertical extension of 154) of the first portion (over 180 at PAr/PAg boundary) of the at least one inorganic encapsulation layer (152b/154) and the thickness (vertical extension of 154) of the second portion (over 180 at PAr/PAg boundary) of the at least one inorganic encapsulation layer (152b/154).
Thusly, the inserted figure depicts regions A12 and A23 corresponding to the display elements (PAr/PAg/PAb). Immediately adjacent the left side of the dotted line A12, the thickness of the at least one inorganic encapsulation layer (152b/154) corresponds r); immediately adjacent the right side of the dotted line A12, the thickness of the at least one inorganic encapsulation layer (152b/154) corresponds to the second thickness of the second display element (PAg); and the thickness of the at least one inorganic encapsulation layer (152b/154) at the dotted line A23 corresponds to the third thickness of the third display element (PAb), such that the thickness of portion 154 of the at least one inorganic encapsulation layer (152b/154) slopes at dotted line A12, where the first thickness on the left side of A12 is different from the second thickness of portion 154 on the right side of A12; and the third thickness of portion 154 of the at least one inorganic encapsulation layer (152b/154) decreases downward toward the dotted line A23, where the third thickness is different from each of the first thickness on the left side of A12 and from the second thickness on the right side of A12.

B.	For claim 15, the applicant argues similarly against Jeong’s teaching of a third thickness of a third portion of the second inorganic encapsulation layer corresponding to the third display element is different from each of the first thickness and the second thickness.
As with the rebuttal of claim 1, the examiner’s interpretation of the expression “corresponding to” is taken to mean the lateral regions immediately adjacent the left and right sides of each display element, as opposed to being “disposed in” the regions vertically above each display element (See inserted figure above), where Jeong discloses a third thickness (extension of 154) of a third portion (154 at PAg/PAb boundary; see inserted figure above) of the second inorganic encapsulation layer b) is different from (less than) each of the first thickness (154 left of PAr/PAg boundary; see inserted figure above) and the second thickness (154 right of PAr/PAg boundary; see inserted figure above).
The examiner’s discussion of regions A12 and A23 corresponding to the display elements (PAr/PAg/PAb) for claim 1 apply to claim 15 as well, where immediately adjacent the left side of the dotted line A12, the thickness of the second inorganic encapsulation layer (154) corresponds to the first thickness of the first display element (PAr); immediately adjacent the right side of the dotted line A12, the thickness of the second inorganic encapsulation layer (154) corresponds to the second thickness of the second display element (PAg); and the thickness of the second inorganic encapsulation layer (152b/154) at the dotted line A23 corresponds to the third thickness of the third display element (PAb); and the thickness of portion 154 of the second inorganic encapsulation layer (154) slopes at dotted line A12, where the first thickness on the left side of A12 is different from the second thickness of portion 154 on the right side of A12; and the third thickness of portion 154 of the second inorganic encapsulation layer (154) decreases downward toward the dotted line A23, where the third thickness is different from each of the first thickness on the left side of A12 and from the second thickness on the right side of A12.

In view of the above rebuttals, the examiner concludes that Jeong still anticipates each and every limitation of both claims 1 and 15.

C.	Applicant’s arguments with respect to claim 20 have been considered but are moot because the new ground of rejection relies on a reference combination not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892